Detailed Action
This action is in response to Applicant's communications filed 20 May 2021.
Claim(s) 1, 3-5, 9, 12, 14-16 was/were amended.  Claims 2, 13, 18-20 were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1, 3-5, 9-12, 14-17, and 21-22 are pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 June 2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendments/Arguments
Applicant’s arguments, filed 20 May 2021, with respect to the rejections of claims 1, 3-5, 9-12, 14-17, and 21-22 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 9-12, 14-17, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 Analysis:  Claims 1, 3-5, 9-12, 14-17, and 21-22 are within the four statutory categories.  Claims 1, 3-5, 9-11 and 21-22 are drawn to a method of operating an electronic device, which is within the four statutory categories (i.e. process).  Claims 12 and 14-17 are drawn to an electronic device, which is within the four statutory categories (i.e. machine).

Step 2 Analysis: Claims 1, 3-5, 9-12, 14-17, and 21-22 are directed to an abstract idea, do not recite additional elements that would integrate the judicial exception into a practical application, and do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Independent Claims 1 and 12,
Step 2A Prong One Analysis: The limitations of "acquiring a plurality of first text messages... acquiring at least one first keyword corresponding to the plurality of first text messages by analyzing each of the plurality of first text messages; identifying a first device from among the plurality of indoor IoT devices based on the at least one first keyword; acquiring at least one second text message different from the plurality of first text messages; acquiring at least one second keyword corresponding to the first keyword and the at least one second text message; transmitting a query comprising the first device and the at least one second keyword...; receiving... information in response to the query," given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions), but for the recitation of generic computer components (i.e. electronic device in claim 1, communication circuitry, processor, memory in claim 12).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.

Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  The additional elements amount to no more than limitations that generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of "establishing a connection with a server managing a plurality of indoor IoT devices... transmitting... to the server; receiving, from the server..." amounts to limiting the abstract idea to the 

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The additional elements of establishing a connection with a server, transmitting to the server, and receiving from the server amounts to no more than merely indicating a technological environment in which to apply a judicial exception.  The additional elements of text messages sent to and from an electronic device and displaying the text messages amounts to no more than merely indicating a technological environment in which to apply a judicial exception.
The additional elements of the communication circuitry, processor, and memory performing operations are merely adding instructions to apply an exception using generic computer components.


Regarding Dependent Claims 3-5, 9-12, 14-17, and 21-22,
Step 2A Prong One Analysis: Dependent Claims 3-5, 9-11, 14-17 and 21-22 include other limitations.  For example, Claims 3 and 14 recite performing natural language processing on acquire the keywords, Claims 4 and 15 recite comparing the natural language processing to a template, Claim 5 and 16 recites determining an intent of the text messages in generating the keywords, Claim 9 recites acquiring additional information and using it to generate the keyword, Claim 10 recites acquiring additional information associated with the analysis result of the text messages or acquired from the text messages, Claim 17 recites acquiring a first and second plurality of text messages in a first period and a second period.  These limitations only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.
Step 2A Prong Two Analysis:  Dependent Claims 3-5, 9-11, and 21-22 are not integrated into a practical application.  Dependent Claims 5, 16, 21, and 22 contain additional elements. 
Claim 5 and 16 recite applying machine learning or deep learning algorithm to the natural language processing result.  However, these additional elements are recited at a high level of generality and amount to no more than limitations which amount to mere instructions to apply an exception (see MPEP 2106.05(f)). 
Claim 21 recites wherein the first and second keyword are acquired based on information received from an application running on the electronic device that is different from the messaging application, Claim 22 recites wherein the other application is a GPS management application.  However, these additional elements are merely indicate a field of use or technological environment in which to apply a judicial exception (see MPEP §2106.05(h)).
Step 2B Analysis: Dependent Claims 5, 21, and 22 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in Claim 5 is recited at a high level of generality and amount to no more than limitations which amount to mere instructions to apply an exception. The additional elements in claims 21 and 22 amount to no more than indicating a field of use or technological environment in which to apply a judicial exception.  Accordingly, the additional elements are not sufficient to amount to significantly more than the judicial exception.  
Dependent Claims 3-5, 9-12, 14-17, and 21-22 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention (s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102 (b) (2) (C) for any potential 35 U.S.C. 102 (a) (2) prior art against the later invention.
Claims 1, 3-5, 9-12, 14-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 2007/0050191, hereinafter "Weider") in view of Linner et al. (US 2012/0239761, hereinafter "Linner") and Klein et al. (US 2006/0136298, hereinafter "Klein").

Regarding Claim 1,
Weider teaches a method of operating an electronic device comprising:
establishing a connection with a server managing a plurality of indoor IoT devices ("According to another aspect of the invention, the system may be deployed in a network of devices that share a common base of agents, data, information, user profiles, histories or other components. Each user may interact with, and receive, the same services and applications at any location equipped with the mobile device on the network. For example, multiple mobile devices may be placed at different locations throughout a home, place of business, vehicle or other location. In such a case, the system can use the location of the particular device addressed by the user as part of the context for the questions asked." [0016]; "It will be understood that this software may be distributed in any way between a mobile device, a computer attached to a mobile structure, a desktop computer or a server without altering the function, features, scope, or intent of the invention." [0013]);
acquiring a plurality of first text messages ("According to one embodiment of the invention, the textual annotations and textual descriptions may be communicated using a short message service on the mobile telephone or other device. Short message service is a text message service that enables sending and receiving of short textual messages." [0022]);
"Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria);
identifying a first device from among the plurality of indoor IoT devices based on the at least one first keyword; and transmit a query comprising the first device ("The invention provides users, including mobile structure operators, with the capability to control most any mobile system functions using interactive speech and non-speech commands and/or requests... The invention may provide built in help and user guidance for the devices under control. This guidance may include step-by-step training for operators that are learning to use the features of the mobile structure. The system can provide extensive interactive guidance when commands cannot be executed or when commands fail. This advice may include suggestions to reformulate the command to succeed, suggestions to work around a failure, suggestions for alternative commands that may achieve a similar function, or other suggestions. Examples of control functions that can be performed from local or remote locations by the invention include:... 1. Control of mobile structure multimedia entertainment electronics, such as radio, CD player, or video player... 2. Control of communications devices... 3. Local or remote control of mobile structure systems... 4. Systems that are located external to the mobile structure... 6. Diagnostic information management" [0043]-[0052]; the control of devices remotely and the requirement of specific commands that may fail teaches identifying a device among the plurality of indoor IoT devices based on the at least one first keyword; the examples given including remote control of devices and diagnostic information management teach transmitting a query comprising the first device).

Weider does not explicitly teach wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device and include at least one text message input by a user of the electronic device and at least one text message received by the electronic device from another electronic device;
Weider does not explicitly teach acquiring at least one second text message different from the plurality of first text messages; acquiring at least one second keyword corresponding to the first keyword and the at least one second text message; transmitting a query comprising the at least one second keyword to the server; receiving, from the server, information in response to the query; and displaying a graphic user interface in the execution screen of the messaging application based on the information received from the server.

Linner teaches wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device (FIG. 4A; "In the screenshot 400 of FIG. 4A, a first user is shown exchanging messages with a second user (John)" [0092]), 
and include at least one text message input by a user of the electronic device (FIG. 4A, messages from Me) and at least one text message received by the electronic device from another electronic device (FIG. 4A, messages from John);
Weider and Linner are analogous art because both are directed towards using natural language processing to determine context and return relevant results. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of Weider with the method of linking context-based information to text messages of Linner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to benefit users by providing additional information related to the meaning of their conversations, as suggested by Linner (Linner: Abstract).

Klein teaches acquiring at least one second text message (FIG. 7, Determine Keywords based on current communication with User; "In another embodiment, an advertisement is generated and supplied to the user based on keywords or key phrases determined from the current topic of conversation as identified and stored by the message processor." [0063]) different from the plurality of first text messages (FIG. 7, Determine Keywords based on Historic Communications with User; "For instance, in one embodiment, the subject matter of previous conversations between a user and a message processor that are recorded, for instance, in profile database 24 are used to generate keywords or key phrases... For instance, ... user information such as user preferences, location" [0061]; in this example, the user location teaches the first keyword of the plurality of first text messages);
acquiring a at least one second keyword ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]; football teaches the second keyword) corresponding to the first keyword (user location [0061]; the user location corresponds because it relates to the same user) and the at least one second text message ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]);
transmitting a query comprising the at least second keyword to the server ("send a keyword to an advertisement server program" [0062]);
receiving a second analysis result of the second keyword ("In this embodiment, an advertisement may be retrieved and sent to the user based on the keyword “football.” For example, advertisements can be presented for football merchandise, future football games, football game trips, etc. In addition, advertisements can be contextualized based upon a particular football team, which may be determined based upon the geographic location or home address information. Sponsors may selected based upon the contextual information." [0063]; the advertisements contextualized based upon a particular football team based on location teaches the second analysis result based the first keyword of the user location and the second keyword of football); and
displaying a second graphic user interface in the execution screen of the messaging application based on the second analysis result ("When an advertisement is retrieved, the message processor may display the advertisement embedded in conversational output, such as “By the way, my sponsor has something for you . . . .” Alternatively, in another embodiment, the message processor may display the advertisement in such a way that it is not incorporated in conversational output, but rather displayed as is in a separate line of text and perhaps formatted in such a way that might make it visually distinct from the message processor's conversational output." [0067]).
Weider and Klein are analogous art because both are directed to determining keywords based on user communications to serve relevant content. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of the Weider/Linner combination with the message processing system of Klein.  The modification would have been obvious because one of ordinary skill in the art would be motivated to aggregate diverse information to provide accurate responses to queries, as suggested by Klein (Klein: [0003]-[0006]).

Regarding Claim 3,
Weider further teaches wherein the acquiring of the at least one first keyword comprises:
performing natural language processing ("FIG. 5 is an overall diagrammatic view of the interactive natural language processing system according to an embodiment of the invention" [0093]) on each of the plurality of first text messages ("For each user utterance, including a question or query or set of questions or queries, the system may perform multiple steps possibly including… performing required formatting, variable substitutions and transformations to modify the queries to a form most likely to yield desired results from the available sources" [0028]); and
generating the at least one first keyword using a natural language processing result of each of the plurality of first text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria).

Regarding Claim 4,
The Weider/Linner/Klein combination teaches the method of claim 3.  Weider further teaches wherein the generating of the at least one first keyword using the natural  ("According to one embodiment of the invention, the text message may be searched for a particular character, group of characters, word, group of words, and other text combinations. The text combination may be compared against entries in a context description grammar that is associated with each agent 106. If a match is identified between an active grammar in the context description grammar and the command and/or request, then the match may be scored." [0118]; The entries in a context description grammar teaches the preset template.  It is compared against text to generate the keywords).

Regarding Claim 5,
The Weider/Linner/Klein combination teaches the method of claim 3.  Weider further teaches wherein the generating of the at least one first keyword using the natural language processing result of each of the plurality of text messages comprises:
applying one of a machine learning or deep learning algorithm to the natural language processing result ("The conversational speech analyzer 804 may be coupled to several components, including a general cognitive model 806, an environmental model 808, a personalized cognitive model 810, and an adaptive misrecognition analysis engine 812 or other components." [0133]);
determining an intent of each of the plurality of first text messages ("The knowledge-enhanced speech recognition system may be used to determine the intent of the request and/or to correct false recognitions." [0119]) based on a result of applying one of the machine learning or deep learning algorithm ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]); and
generating the at least one first keyword based on the intent of each of the plurality of first text messages ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]).

Regarding Claim 9,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches acquiring additional information, wherein the acquiring of the at least one first keyword includes generating the at least one first keyword using an analysis result of the plurality of first text messages and the additional information ("The knowledge-enhanced speech recognition may use context specific matchers that are able to identify context such as time, location, numbers, dates, categories (e.g., music, movies, television, addresses, etc.) and other context. The matching may be performed by comparing a character, group of characters, a word, group of words, and other text combinations." [0119]).

Regarding Claim 10,
The Weider/Linner/Klein combination teaches the method of claim 9.  Weider further teaches wherein the acquiring of the additional information includes acquiring additional information associated with the analysis result of the plurality of first text messages ("The criteria handlers 152 can operate iteratively or recursively on the criteria extracted to eliminate ambiguity. This processing may help reduce the ambiguity in the user's question or command. For example, if the user has a place name (or other proper noun) in their utterance the parser 118 can use services of the domain agent 156 to look up tables in the databases 102 for place names or can attempt to determine which word is the proper noun from the syntax of the utterance. In another example, the user asks, “what about flight one hundred and twenty too?” The parser and domain agent use flight information in the database and network information along with context to determine the most plausible interpretation among; flight 100 and flight 20 also, flight 100 and flight 22, flight 122, etc." [0196]) or acquiring independent additional information from the plurality of first text messages ("The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; determining context from dialog history teaches acquiring independent additional information).

Regarding Claim 11,
The Weider/Linner/Klein combination teaches the method of claim 1.  Weider further teaches wherein the acquiring of the plurality of first text messages comprises: acquiring a plurality of user voices; and acquiring the plurality of first text messages by converting the plurality of user voices into text (FIG. 8; "FIG. 8 illustrates one exemplary embodiment of an enhanced conversational user interface 800 that receives multi-modal input from users 802 and communicates with a conversational speech analyzer 804.... According to one embodiment of the invention, the conversational speech analyzer 804 may include one or more speech recognition engines that transcribe utterances to textual messages." [0133]).

Regarding Claim 12,
Weider teaches an electronic device comprising:
a communication module comprising communication circuitry (Figure 3, Local Area Network Transceiver (s) 76, Wide-Area Network Transceiver 78 [0102]);
a processor comprising processing circuitry that is electrically connected to the communication circuitry of the communication module (Figure 3, Processing Unit (s) 70, Main Speech Processing Unit 98 [0113]); and
a memory that is electrically connected to the processor (Figure 3, Nonvolatile Memory 80 [0113]),
 ("The processing units 70 may use one of more types of nonvolatile memory 80 for software and data storage." [0113]), 
establishing a connection with a server managing a plurality of indoor IoT devices ("According to another aspect of the invention, the system may be deployed in a network of devices that share a common base of agents, data, information, user profiles, histories or other components. Each user may interact with, and receive, the same services and applications at any location equipped with the mobile device on the network. For example, multiple mobile devices may be placed at different locations throughout a home, place of business, vehicle or other location. In such a case, the system can use the location of the particular device addressed by the user as part of the context for the questions asked." [0016]; "It will be understood that this software may be distributed in any way between a mobile device, a computer attached to a mobile structure, a desktop computer or a server without altering the function, features, scope, or intent of the invention." [0013]);
acquiring a plurality of first text messages ("According to one embodiment of the invention, the textual annotations and textual descriptions may be communicated using a short message service on the mobile telephone or other device. Short message service is a text message service that enables sending and receiving of short textual messages." [0022]), 
acquiring at least one first keyword corresponding to the plurality of first text messages by analyzing each of the plurality of first text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria),
identifying a first device from among the plurality of indoor IoT devices based on the at least one first keyword ("In such a case, the system can use the location of the particular device addressed by the user as part of the context for the questions asked." [0016]);
transmit a query comprising the first device ("In such a case, the system can use the location of the particular device addressed by the user as part of the context for the questions asked." [0016]).

Weider does not explicitly teach wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device, include at least one text message input by a user of the electronic device and at least one text message received by the electronic device from another electronic device. 
Weider does not explicitly teach acquiring at least one of second text message different from the plurality of first text messages; acquiring at least one second keyword corresponding to the first keyword and the at least one second text message; transmitting a second query comprising the second keyword to the external device; receiving, from 

Linner teaches wherein the plurality of first text messages are displayed in an execution screen of a messaging application running on the electronic device (FIG. 4A; "In the screenshot 400 of FIG. 4A, a first user is shown exchanging messages with a second user (John) " [0092]), 
include at least one text message input by a user of the electronic device (FIG. 4A, messages from Me) and at least one text message received by the electronic device from another electronic device (FIG. 4A, messages from John); and
Weider and Linner are analogous art because both are directed towards using natural language processing to determine context and return relevant results. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of Weider with the method of linking context-based information to text messages of Linner.  The modification would have been obvious because one of ordinary skill in the art would be motivated to benefit users by providing additional information related to the meaning of their conversations, as suggested by Linner (Linner: Abstract).

Klein teaches acquiring at least one of second text message (FIG. 7, Determine Keywords based on current communication with User; "In another embodiment, an advertisement is generated and supplied to the user based on keywords or key phrases determined from the current topic of conversation as identified and stored by the message processor." [0063]) different from the plurality of first text messages (FIG. 7, Determine Keywords based on Historic Communications with User; "For instance, in one embodiment, the subject matter of previous conversations between a user and a message processor that are recorded, for instance, in profile database 24 are used to generate keywords or key phrases... For instance, ... user information such as user preferences, location" [0061]; in this example, the user location teaches the first keyword of the plurality of first text messages);
acquiring at least one second keyword ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]; football teaches the second keyword) corresponding to the first keyword (user location [0061]; the user location corresponds because it relates to the same user) and the at least one second text message ("For instance, if the user asks the message processor for information about a particular sport, such as football, the message processor may store “football” as the current topic of conversation until a different topic is introduced by the user." [0063]);
transmitting a query comprising the at least one second keyword to the server ("send a keyword to an advertisement server program" [0062]);
receiving, from the server, information in response to the query ("In this embodiment, an advertisement may be retrieved and sent to the user based on the keyword “football.” For example, advertisements can be presented for football merchandise, future football games, football game trips, etc. In addition, advertisements can be contextualized based upon a particular football team, which may be determined based upon the geographic location or home address information. Sponsors may selected based upon the contextual information." [0063]; the advertisements contextualized based upon a particular football team based on location teaches the second analysis result based the first keyword of the user location and the second keyword of football); and
displaying a graphic user interface in the execution screen of the messaging application based on the information received from the server ("When an advertisement is retrieved, the message processor may display the advertisement embedded in conversational output, such as “By the way, my sponsor has something for you . . . .” Alternatively, in another embodiment, the message processor may display the advertisement in such a way that it is not incorporated in conversational output, but rather displayed as is in a separate line of text and perhaps formatted in such a way that might make it visually distinct from the message processor's conversational output." [0067]).
Weider and Klein are analogous art because both are directed to determining keywords based on user communications to serve relevant content. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the natural language human-machine interaction system of the Weider/Linner combination with the message processing system of Klein.  The modification would have been obvious because one of ordinary skill in the art would be motivated to aggregate diverse 

Regarding Claim 14,
The Weider/Linner/Klein combination teaches the electronic device of claim 12.  Weider further teaches wherein the memory stores an instruction for the processor, which, when executed by the processing circuitry, causes the processor perform further operations comprising, 
performing natural language processing ("FIG. 5 is an overall diagrammatic view of the interactive natural language processing system according to an embodiment of the invention" [0093]) on each of the plurality of text messages ("For each user utterance, including a question or query or set of questions or queries, the system may perform multiple steps possibly including… performing required formatting, variable substitutions and transformations to modify the queries to a form most likely to yield desired results from the available sources" [0028]) and 
generating the at least one first keyword using a natural language processing result of each of the plurality of text messages ("Conversational speech analyzer 804 also may include a semantic knowledge-based model that analyzes the textual message and detects command components." [0133]; "The parser examines the tokens for the questions or commands, context and criteria. The parser may determine a context for an utterance by applying prior probabilities or fuzzy possibilities to keyword matching, user profile 110, dialog history, and context stack contents." [0192]; keywords can include questions, commands, context and criteria).

Regarding Claim 15,
The Weider/Linner/Klein combination teaches the electronic device of claim 14.  Weider further teaches wherein the memory stores an instruction for the processor, which when executed by the processing circuitry, causes the processor to perform further operations comprising, comparing a preset template with the natural language processing result and generating the at least one first keyword based on a comparison result ("According to one embodiment of the invention, the text message may be searched for a particular character, group of characters, word, group of words, and other text combinations. The text combination may be compared against entries in a context description grammar that is associated with each agent 106. If a match is identified between an active grammar in the context description grammar and the command and/or request, then the match may be scored." [0118]; The entries in a context description grammar teaches the preset template.  It is compared against text to generate the keywords).

Regarding Claim 16,
The Weider/Linner/Klein combination teaches the electronic device of claim 14.  Weider further teaches wherein the memory stores an instruction for the processor, which when executed by the processing circuitry, causes the processor to perform further operations comprising, 
applying a machine learning or deep learning algorithm to the natural language processing result ("The conversational speech analyzer 804 may be coupled to several components, including a general cognitive model 806, an environmental model 808, a personalized cognitive model 810, and an adaptive misrecognition analysis engine 812 or other components." [0133]) 
to determine intent of each of the plurality of text messages ("The knowledge-enhanced speech recognition system may be used to determine the intent of the request and/or to correct false recognitions." [0119]) based on a result of applying the machine learning or deep learning algorithm ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]), and 
generating the at least one first keyword based on the intent of each of the plurality of text messages ("The conversational speech analyzer 804 may also access the general cognitive model 806 and/or the personalized cognitive model 810 to further refine a context, domain knowledge, preferences, and/or other cognitive qualities to enhance the interpretation of questions and/or commands. Based on information received from general cognitive model 806, environmental model 808 and/or the personalized cognitive model 810, the system may enhance responses to commands and questions by including a prediction of user behavior." [0137]).

Regarding Claim 17,
The Weider/Linner/Klein combination teaches the electronic device of claim 12.  Weider further teaches wherein the memory stores an instruction for the processor, which when executed by the processing circuitry, causes the processor to perform further operations comprising, acquiring a plurality of first text messages in a first period and acquiring a plurality of second text messages in a second period ("Commands and questions are interpreted, requests formulated, responses created and results presented can be based on the user's personal or user profile 110 values. Personal profiles may include information specific to the individual, their interests, their special use of terminology, the history of their interactions with the system, domains of interest, or other factors. The personal profile data can be used by the agents 106, the speech recognition engine 120, the text to speech engine 124, and the parser 118. Preferences can include, special (modified) commands, past behavior or history, questions, information sources, formats, reports, alerts or other preferences. User profile data can be manually entered by the user and/or can be learned by the system based on user behavior. User profile values can include: … 9) history of commands and queries … 14) keywords" [0175]; this storage of a user's history including past interactions teaches a plurality of first text messages in a first period in the past, and the current commands and questions being interpreted teaches acquiring a plurality of second messages in a second period in the present).

Regarding Claim 21,
Weider further teaches wherein the first keyword and/or the second keyword are acquired ("The system agent 150 manages the criteria handlers 152 that handle specific parameters or values (criteria) used to determine context for questions and commands. According to one embodiment of the invention, criteria handlers 152 include parsing routines that are specialized to recognize particular parts of speech, such as times, locations, movie titles, and other parts of speech. [0153]; "The invention can be applied to a wide range of telematics applications. General applications areas can include… information query, retrieval and presentation from local or network sources" [0041]; see also [0074]-[0086]) based on information received from an application running on the electronic device that is different from the messaging application ("According to one embodiment of the invention, processing may be performed at the mobile devices 36. Alternatively, the processing may be performed on the server side. In yet another embodiment, the processing may occur on both the mobile devices 36 and the server side." [0116]).

Regarding Claim 22,
The Weider/Linner/Klein combination teaches the method of claim 21.  Weider further teaches wherein the application running on the electronic device that is different from the messaging application is a GPS management application ("According to another embodiment of the invention, the textual annotations and/or textual descriptions that are associated with the objects may be stored as metadata, thereby enabling searching for the objects using the meta­data. The metadata may include GPS information, environmental information, geographic information, or other information. For example, proximity to famous landmarks may be determined using GPS information, environmental information, geographic information, or other information, and this information may be integrated into the metadata associated with the objects." [0122]-[0123]) and the information received from the GPS management application comprises location information of the electronic device ("The environmental model 808 may include information associated with the user's environment and surroundings.  The information may include... the user's current global position and movement, as may be determined by GPS" [0136]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al. (US 2015/0341446) teaches a query service in an Internet of Things (IoT) environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES C KUO/Examiner, Art Unit 2126    
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116